DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.
Status of Claims
This action is in response to the arguments filed 3 September 2020. 
Claims 1, 12 and 18 were amended 3 September 2020. 
Claims 1-12 and 14-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms et al. Pre-Grant Pub No. 2005/0283053 (US 7,567,693 B2) in view of  Gizewski (US 2008/0162352 A1)

With regard to claim 1, DeCharms discloses a health data collection device comprising: an input device configured to receive input from a user (183 "the subject inputs his or her estimate into a system", 1623 "a computer interface is provided that allows the subject to input information"); a stimulation providing device configured to provide a stimulation to allow the user in a stabilization state to be changed to a perturbation state (1194, 242, 859 "Each cycle consisted of a 30 s block during which subjects were instructed to rest,
followed by a 60 s block during which subjects were instructed to increase activation in the target ROI"); a bio signal measurement device configured to measure a first bio signal in the stabilization state and measure a second bio signal in the perturbation state (1 665, 859); a controller configured to control the stimulation providing device and the bio signal measurement device depending on the personal information or personal identification information (113, 148, 204), extract first and second feature factors from the first and second bio signals, respectively (1 425 "an activity level metric between a rest period and an exercise period of a trial"); and extracting, by the controller, the physiological function data based on a change amount of the first feature factor and the second feature factor (1 425 "activation performance may compare an activity level metric between a rest period and an exercise period of a trial," 1790)., classify the first and second feature factors according to a plurality of physiological functions (Once the activity metrics described have been computed, they can each be averaged over periods of time. Average values can be usefully employed to compare different conditions. In one example of a time average metric, 20 the average of an activation metric can be computed for all time points within a recent period of time to determine a subject's recent level of activation in an ROI. In another example of a time average metric, the rolling average of an activation metric can also be computed. In another example of 25 a time average metric, averages can be computed for to management server (181 "two vectorized spatial patterns of physiological activity"); and a communication device configured to transmit data for the first and second bio signals, data for the first and second feature factors, and the physiological function data (Another type of activity metric that may be computed is a feature decoding metric. Additional methods are available for decoding what is being represented by brain areas through computations involving the vector of activity at a large number of points in the brain. These additional decoding metrics may also be useful in forming an estimate of what is being represented in the brain of the subject at any point (col 66 lines 61-67)) (181 "two vectorized spatial patterns of physiological activity", 1302).
DeCharms does not recite transmitting to a management server, however DeCharms recites

transmitting data to a computer (1302). The type of computing device receiving the information is a substitution of one known type of computer for another that yields the same results of receiving the data (Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).

DeCharms does not explicitly teach, however, Gizewski teaches:

and receive the personal identification from the management server, the personal identification information (Gizewski uses personal identification data that comprises health profile data that is captured from a database that acts a server para [0112]) being generated and updated by patterning as image data, a health trend of the user based on an accumulation of the physiological function data (Each meal and snack (including drinks) is assessed and registered in order to construct a detailed, chronological image of the subscriber's dietary intake. This data may be subjected to pattern-analysis in order to identify repetitive patterns and associate fluctuations within the patterns to their influencing factors. The resulting diet and nutritional profile may be continuously updated in order to represent the subscriber's most current dietary intake. As an additional feature, specific food and drink descriptions and quantities consumed are documented and used to identify dietary preferences and predispositions(para [0113])) whenever the physiological function data is provided to a  management server ( Gizewski describes the data being automatically acquired and provided to the databases for analysis and archiving para [0132])


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of DeCharms to integrate the generating and updating pattern image data of Gizewski with the motivation of making it easy for the user to monitor daily variation in his or her physical condition with convenient access (see: Gizewski, paragraph 11).

Claims 12 and 18 are rejected under the analysis of claim 1.




For claim 2, DeCharms recites wherein the input device receives the persona! information including at !east one or name, sex, age, and human body information of the user, and the !1uman body information comprises !1eight, weight, fingerprint, iris, and pulse
information or disease information ot the user (1 83 "the subject inputs his or her estimate
into a system," 1554).


For claim 3, DeCharms recites wherein the controller controls at least one of an intensity of the stimulation, a type of the stimulation, and a time point of providing the stimulation based on the personal information or the personal identification information (181 "the software selects a behavior to be performed or a stimulus to expose the subject to based on the comparison between the measured and target levels of activity").


For claim 4, DeCharms recites wherein the stimulation providing device provides an electrical stimulation to the user, wherein the bio signal measurement device measures a first bio signal before providing the electrical stimulation, and a second bio signal while providing the electrical stimulation (1 859 "Each cycle consisted of a 30 s block during which subjects were instructed to rest, followed by a 60 s block during which subjects were instructed to increase activation in the target ROI and a 30 s heat stimulus was presented"), wherein each of the first and second bio signals comprise at least one of electrocardiogram, pulse wave, (1 866).

Claim 5 is rejected under the above analysis with the pressure simulation being taught by 
DeCharms: Examples of ways of commu­nicating information include, but are not limited to displaying information to the subject, playing audio for the subject, providing an agent for the subject to smell, applying a physi-cal force to the subject ( e.g., a pressure or vibration or prop­rioceptive stimulus) (col 21 lines 49-55)

For claim 6, DeCharms recites wherein the stimulation providing device comprises a sensory stimulation providing device for providing the user with a sensory stimulation including at least one of visual, auditory, olfactory, tactile, and taste (1 242 "Visual stimuli may be presented on a monitor viewed by the subject, auditory stimuli may be presented via speakers controlled by a computer, and tactile or other sensory stimuli may be presented via computer-controlled sensory stimulation devices"), wherein the bio signal measurement device measures the first bio signal before providing the sensory stimulation and measures the second bio signal while providing the sensory stimulation (1859).

For claim 7, DeCharms recites a touch display (1623 "touch-screen") and providing a visual stimulation  to the user (1242 "Visual stimuli may be presented on a monitor viewed by (1202, 802 "For example, therapy may relate to stress or anger management where how effectively stress or anger is being managed is measured").


For claim 9, DeCharms recites wherein the controller sets a bio signal measurement reference depending on the personal information or the personal identification information (1108, 1 383 "The measurements taken during rest provide a baseline so that the effect the stimulus or behavior has can be better measured").


For claim 10, DeCharms recites wherein the bio signal measurement device further measures a third bio signal in a restored stabilization state after the perturbation state, wherein the controller generates the physiological function data based on the first to third bio (1 425 "activation performance may compare an activity level metric between
a rest period and an exercise period," 1 819 "The activation may then be compared with
activation when the subject is in a rest state in order to determine a background level of activity"). By repeating measurements between rest activation periods, DeCharms is measuring the three bio signals, rest-activation- rest.
Claims 11 and 17 are rejected under the above analysis.



For claim 14, DeCharms recites: providing, by a communication device, bio signal data generated by converting the first and second bio signals, stimulation data, feature factor data generated by converting first and second feature factors extracted from the first and second bio signals and the physiological function data to a computing device (1 302, 425); classifying, by the computing device, the physiological function data to generate health function data; and grouping and storing, by the computing device, the bio signal
data, the stimulation data, the feature factor data, the physiological function data, and the health function data (1336, 302 ).
DeCharms does not specifically recite storing the data as visit data, however this is just a label for storing data which yields predictable results of labeling stored data.
DeCharms does not recite transmitting to a server, however DeCharms recites transmitting (1302). The type of computing device receiving the information is a substitution of one known type of computer for another that yields the same results of receiving the data (Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).


For claim 15, DeCharms recites comparing, by a computing device the recently stored data and previously-stored data to analyze a health variation and predict a health function (1257, 523 "Prospective measures of a subject's activity in a region of interest involved in subserving a given task can be used to predict when the subject will have a positive successful behavior").


For claim 16, DeCharms recites comprising comparing, by the computing device the stored data and previously stored data to generate the personal identification information (1 78 "identifying one or more localized regions of the brain of the subject whose activation changes in response to the behavior or perception," 1235).

With respect to claim 18, DeCharms discloses a health evaluation system comprising: a health data collection device configured to provide a stimulation to a user (1 242 "These stimuli and instructions may be created via computer to be presented digitally. Visual stimuli may be presented on a monitor viewed by the subject, auditory stimuli may be

(1859 "Each cycle consisted of a 30 s block during which subjects were instructed to rest, followed by a 60 s block during which subjects were instructed to increase activation in the target ROI"), extract a feature factor from the first and second bio signals according to a reference set based on personal identification information (1 383 "The measurements taken during rest provide a baseline so that the effect the stimulus or behavior has can be better measured," 1 425 "activation performance may compare an activity level metric between a rest period and an exercise period of a trial," 1 790), and classify the feature factor by a physiological function to collect physiological function data (1336); and a computing device configured to analyze a health variation of the user and update the personal identification information based on the physiological function data and previously-stored physiological function data (1 366, 425,435).
DeCharms does not recite a management server, however DeCharms recites a computer (1302). The type of computing device receiving the information is a substitution of one known type of computer for another that yields the same results of receiving the data (Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).

Claim 19 is rejected under the above analysis.



For claim 20, DeCharms recites a data storage unit configured to store the physiological (1302 ); and a health function analysis device configured to compare the physiological function data with previously-stored physiological function data to generate health variation analysis data and the personal identification information (178 "identifying one or more localized regions of the brain of the subject whose activation changes in response to the behavior or perception," 1235, 1 425 "activation performance may compare an activity level metric between a rest period and an exercise period").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeCharms et al. Pre-Grant Pub No. 2005/0283053  in view of  Gizewski (US 2008/0162352 A1) and further in view of Nemirow et al Pre-Grant Pub No. 2017/0131349.

For claim 8, DeCharms recites providing a light as a stimulus (1 789 "the stimulus may be an external stimulus such as ...a bright light"), wherein the controller generates information on a response based on the light, and generates physiological function data on at least one of memory, executive power, concentration, and stress based on the first and second bio signals and the information on the response (1202).

DeCharms in view of Gizewski does not specifically recite a laser detection sensor for detecting a laser light irradiated in response to the sensory stimulation, but Nemirow does (17 "a sensor to detect the reflected laser light"). It would have been obvious to one of ordinary skill in the art to add the features of Nemirow to DeCharms in view of Gizewski with the motivation of providing additional means to track stimulus.
Response to Arguments
Applicant’s arguments filed 09/03/2020 have been fully considered. 
Regarding the 103 arguments, these arguments are not persuasive. Applicant argues that DeCharms does not teach personal identification data, however the brain regions of the subject are identified as belonging to the patient to determine the patient behavior in paragraph 78 (i.e., personal identification data).
Further, Applicant’s arguments with respect to the amendment of the independent claims of “the management server generates and updates personal identification information by patterning, as image data, a health trend of the user based on an accumulation of the physiological function data” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly introduced art of Gizewski (US 2008/0162352 A1) teaches this concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT A SOREY/Primary Examiner, Art Unit 3626